Case 3:20-cv-00375-CRS Document 57 Filed 08/19/20 Page 1 of 1 PageID #: 1342




 USDC KYWD - Notice On Summons (Rev. 8/07)




                                      United States District Court
                                      Western District of Kentucky
                                             at Louisville
                                               NOTICE ON SUMMONS

 TO:                                         Corey Shapiro

 CASE #:                                     3:20-cv-375-CRS

 STYLE OF CASE:                              Collins et al v. Adams et al

 DOCUMENT TITLE:                             Amended Complaint (DN 56)

 DATE:                                       8/19/2020

 BY:                                         s/ Celia Furlong
                                             DEPUTY CLERK



 No Summonses were tendered with your Amended Complaint, which added
                       the following defendants:

      DeAnna Brangers, Sherry Whitehouse, Cory Skolnick, George Russell,
               Dwight Sears, Katrina Fitzgerald, James Lewis.


                               TENDERING SUMMONS WITH THE COURT

       If you are tendering summons to the Court separately from your complaint, tendered
 amended complaint, or third party complaint, you will need to do so by preparing/filing a
 Notice of Filing Tendered Summons with the Court, complete with certificate of service.
 Issued summons will be returned electronically via email. It is also necessary to inform the
 Court within your notice if you intend to serve your summons through the Secretary of State.

        When filing your notice within ECF, please select the event Notice(Other), located under
 Notices. The Notice of Filing should be the main document and all summons should be made
 as attachments. The ECF system will allow you the opportunity to link the notice back to any
 previous filing. Please link your notice of filing to the complaint, tendered amended
 complaint, or third party complaint to which your summons relates.
